Fourth Court of Appeals
                               San Antonio, Texas
                                   September 18, 2019

                                   No. 04-19-00527-CR

                                Elizabeth Anne HERBST,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR10291W
                      Honorable Stephanie R. Boyd, Judge Presiding

                                         ORDER

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. Appellant’s pro se motion for leave to file a late
notice of appeal is also DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on September 18, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court